      Case 1:95-cr-00204-MEM Document 351 Filed 04/17/20 Page 1 of 12




                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                :
                                                 1:95-CR-204
                                        :
            v.
                                        :    (JUDGE MANNION)

DERRICK CRUZ,                           :

                  Defendant             :

                               MEMORANDUM

      On April 7, 2020, defendant Derrick Cruz filed, pro se, a motion for
compassionate release under 18 U.S.C. §3582(c)(1)(A)(i) regarding his 135-
month sentence due to the COVID-19 pandemic. (Doc. 346).1 In particular,
Cruz seeks the court to immediately release him from confinement in prison
at FCI-Schuylkill due to his fear that if he contracts the COVID-19 virus in
prison he may suffer dire consequences due to his serious medical
conditions. The government filed its brief in opposition to Cruz’s motion on
April 14, 2020. (Doc. 350).2




      1
        Since the court stated the background of this case in its July 12, 2019
Memorandum deciding Cruz’s motion for a reduction of his sentence under
the First Step Act of 2018, (Doc. 342), it does not fully repeat it herein.
       2
        Although Cruz’s reply brief is not due until on April 28, 2020, due to
the court’s lack of jurisdiction, due to exigent circumstances, and due to the
court’s recommendation to the BOP to give Cruz immediate consideration
for his placement in home confinement, the court will not wait for a reply brief.
                                       1
       Case 1:95-cr-00204-MEM Document 351 Filed 04/17/20 Page 2 of 12




       After considering Cruz’s motion and the briefs of the parties, the court
will dismiss his motion without prejudice for lack of jurisdiction due to his
failure to exhaust his BOP administrative remedies. However, the court will
recommend that the BOP give Cruz immediate consideration for placement
in home confinement.


I.     BACKGROUND
       Cruz was found guilty by a jury of conspiracy to distribute and possess
with intent to distribute more than 50 grams of a mixture or substance
containing cocaine base known as crack cocaine and cocaine, in violation of
21 U.S.C. §§841(a)(1) and 846, of distribution and possession with intent to
distribute 50 grams or more of a mixture or substance containing cocaine
base known as crack cocaine, in violation of 21 U.S.C. §§841(a)(1) and
(b)(1)(A)(iii),   and   money   laundering    in   violation   of   18   U.S.C.
§1956(a)(1)(A)(i). The jury did not make findings with respect to the type or
quantity of controlled substances Cruz possessed and distributed. During the
relevant time, the statutory penalty for a drug offense involving 50 grams of
crack cocaine under 21 U.S.C. §841(b)(1)(A)(iii) was a minimum of 10 years
and a maximum term of life, with a minimum term of 5 years supervised
release.
       In the PSR, the Probation Office determined that Cruz should be held
responsible for more than 1.5 kilograms of crack cocaine which, under the
Sentencing Guidelines in effect in 1995, resulted in a base offense level of

                                       2
      Case 1:95-cr-00204-MEM Document 351 Filed 04/17/20 Page 3 of 12




38. The PSR also found that Cruz should be given a 2-level enhancement
because dangerous weapons were possessed, a 4-level enhancement
based on his role in the offense, and a 2-level enhancement for obstruction
of justice. Thus, the PSR determined that Cruz’s total offense level was 46,
which became an offense level of 43, the highest in the Sentencing Table.
Cruz’s criminal history category was found to be IV and, combined with a
total offense level of 43, his Guideline term was life imprisonment.
      Cruz was originally sentenced on May 1, 1996. The court found the
amount of drugs involved with Cruz’s offenses was between 50 grams to 150
grams of crack cocaine, resulting in a base offense level of 32. The court
also eliminated the 2-level enhancement for obstruction of justice. The court
included a 2-level enhancement for Cruz because dangerous weapons were
possessed, and a 4-level enhancement based on his role in the offense.
Cruz’s total offense level was 34. Based on Cruz’s offense level of 34 and
with a criminal history category of IV, his guideline range was 324 to 405
months imprisonment. The court then sentenced Cruz to 324 months
imprisonment on Counts 1 and 2, the drug offenses, and 240 months
imprisonment on Count 6, money laundering, to run concurrently, followed
by a 5-year term of supervised release.
      Subsequently, the court reduced Cruz’s sentence to 262 months
pursuant to Amendment 706. Cruz’s sentence was further reduced to 168
months under Amendment 750. Finally, Cruz’s sentence was reduced to 135
months, his current term, pursuant to Amendment 782.

                                      3
      Case 1:95-cr-00204-MEM Document 351 Filed 04/17/20 Page 4 of 12




      On July 12, 2019, the court granted Cruz’s motion for reduction of
sentence under the FSA to the extent that the court reduced his 5-year term
of supervised release to four years. However, the court denied Cruz’s motion
for a reduction of his current 135 month sentence under the FSA. (Doc. 342).
      On January 24, 2020, Cruz filed a Motion for Placement in a Halfway
House. (Doc. 344). On March 26, 2020, the court issued an Order and
deferred to the BOP regarding the appropriate halfway house placement for
Cruz but it recommended “specific consideration of a more extended time in
halfway house placement for Mr. Cruz as a means to facilitate successful re-
integration following his lengthy incarceration.” (Doc. 345).


II.   DISCUSSION
      In his present motion, Cruz seeks his immediate compassionate
release from prison under 18 U.S.C. §3582(c)(1)(A)(i). Cruz requests the
court to allow him to serve the remainder of his sentence in home
confinement at his mother’s house in Lawrence, Mass., subject to electronic
monitoring, stating that he is at a higher risk if he contracts the COVID-19
virus based on his age (44) and his “serious chronic medical condition[s]”,
namely, immune system disease and kidney failure, as well as stage 5
Lupus, asthma, and “membranous nephropathy.” For support Cruz filed
Exhibit A, (Doc. 347), which are copies of his medical records from various
hospitals in which he received treatment for his conditions during his
incarceration. Despite the fact that FCI-Schuylkill is providing medical care

                                       4
       Case 1:95-cr-00204-MEM Document 351 Filed 04/17/20 Page 5 of 12




for Cruz’s conditions at outside hospitals when needed, he contends that his
conditions will be better managed from his mother’s home and that he is
receiving “inadequate medical treatment at [the prison].” Further, Cruz points
out that he has served 79% of his full prison term, that he is eligible for home
detention September 18, 2020, and that his BOP projected release date is
March 18, 2021. At present, Cruz states that he has served 24 years and 11
months in prison. He cites to his Exhibit B, (Doc. 347 at 39-42), for support
of his above stated contentions.
      Based on his detailed circumstances, Cruz contends that his medical
conditions present “extraordinary and compelling” reasons justifying his
compassionate release under §3582(c)(1)(A)(i). In particular, Cruz claims
that “extraordinary and compelling reasons” warrant a reduction of his
sentence since he has recognized medical conditions putting him at a higher
risk if he does contract COVID-19, such as “people with a condition that affect
their lungs, heart, kidneys, immune system.” Nonetheless, Cruz does not
allege that he has been exposed to the COVID-19 virus at FCI-Schuylkill and
he does not dispute the substantial steps identified in the government’s brief
that the BOP is taking to protect the health and safety of both inmates and
staff at all of the federal prisons.
       Regardless, since Cruz has not yet presented his request for
compassionate release to the BOP, it must be dismissed for lack of
jurisdiction, as the government argues, since Cruz has not exhausted his
administrative remedies under §3582(c)(1)(A), “which requires that a

                                       5
       Case 1:95-cr-00204-MEM Document 351 Filed 04/17/20 Page 6 of 12




defendant seeking compassionate release present his application to the
BOP and then either (1) administratively appeal an adverse result if the BOP
does not agree that his sentence should be modified, or (2) wait for 30 days
to pass.” United States v. Zukerman, 2020 WL 1659880, *2 (S.D.N.Y. April
3, 2020). See also United States v. Raia, --- F.3d ---, 2020 WL 1647922 (3d
Cir. April 2, 2020).
      Thus, the court cannot address whether Cruz has demonstrated that
“extraordinary and compelling reasons” justify his compassionate release
from prison since he has not exhausted his administrative remedies with the
BOP as required. See Zukerman, 2020 WL 1659880, *2 (“in order to be
entitled to relief under 18 U.S.C. §3582(c)(1)(A)(i), [Cruz] must both meet the
exhaustion requirement and demonstrate that ‘extraordinary and compelling
reasons’ warrant a reduction of his sentence.”); Raia, --- F.3d ---, 2020 WL
1647922, *1 (“The First Step Act empowers criminal defendants to request
compassionate release for ‘extraordinary and compelling reasons’” after the
defendant exhausts administrative remedies with the BOP.) (citing18 U.S.C
§3582(c)(1)(A)(i)); United States v. Soto, 2020 WL 1875147, *1 (D.Co. April
15, 2020) (“18 U.S.C. § 3582(c)(1)(A) imposes a requirement on a defendant
requesting compassionate release to exhaust all administrative rights before
seeking such relief.”) (citation omitted); United States v. Boyles, 2020 WL
1819887, *2 (D.Ks. April 10, 2020) (the court held that since defendant did
not exhaust his BOP administrative remedies as required, “it [did] not decide



                                      6
      Case 1:95-cr-00204-MEM Document 351 Filed 04/17/20 Page 7 of 12




whether he has established that there are ‘extraordinary and compelling
reasons’ why he should be released.”).
      Further, Cruz does not demonstrate any “catastrophic health
consequences” to make exhaustion futile or show that he could be unduly
prejudiced if he had to wait to exhaust his administrative remedies with the
BOP. See Zukerman, 2020 WL 1659880, *3. Rather, he merely speculates
that he may be exposed to COVID-19 if he comes into contact with someone
at the prison who has the virus and he speculates that he would not receive
proper medical care from the BOP if he did contract the virus.
      As the Third Circuit in Raia, 2020 WL 1647922, *2, explained, “the
mere existence of COVID-19 in society and the possibility that it may spread
to a particular prison alone cannot independently justify compassionate
release, especially considering BOP’s statutory role, and its extensive and
professional efforts to curtail the virus’s spread.” (citation omitted). The Third
Circuit then stated, ”[g]iven BOP’s shared desire for a safe and healthy prison
environment, we conclude that strict compliance with §3582(c)(1)(A)’s
exhaustion requirement takes on added—and critical—importance.” Id.
      In the present case, it must also be noted that Cruz does not allege
that he has contracted COVID-19 and he has not suffered any medical
consequences from the virus since the pandemic started in the United
States. Additionally, while the government concedes that Cruz’s Exhibit A
medical records, (Doc. 347), “indicate that the defendant has medical
conditions that require genuine medical monitoring and treatment”, these

                                        7
       Case 1:95-cr-00204-MEM Document 351 Filed 04/17/20 Page 8 of 12




exhibits also “establish that F.C.I. Schuylkill is appropriately attending the
defendant’s needs by treating him when they can and taking him to the
hospital for appointments and treatment when a higher level treatment is
necessary.” (Doc. 350). Indeed, the 42-pages of medical records Cruz
submitted appear to indicate that he is receiving proper medical care at FCI-
Schuylkill.
      Moreover, Cruz’s reliance on The Coronavirus Aid, Relief, and
Economic Security Act, (“CARES Act”), which was signed into law on March
27, 2020, is misplaced. Cruz states that section 12003(b)(2) of the Act allows
“inmates with serious medical conditions to be released to Home
Confinement [for] the remainder of [their] sentence.”
      The government states that the CARES Act “expands the authority of
the Director of the Bureau of Prisons ‘as the Director deems appropriate’ to
place a prisoner in home confinement for the shorter of 10 percent of the
term imprisonment of that prisoner or 6 months under 18 U.S.C.
§3624(c)(2).” (Doc. 350 at 12-13). The government’s contention is incorrectly
stated. Actually, Section 602 of the First Step Act, Pub. L. No. 115-391, 132
Stat. 5194 (2018), codified at 18 U.S.C. §3624(c)(2), “allows the [BOP] to
‘place a prisoner in home confinement for the shorter of 10 percent of the
term of imprisonment of that prisoner or 6 months’ and [it] instructs BOP, to
the extent practicable, to ‘place prisoners with lower risk levels and lower
needs on home confinement for the maximum amount of time permitted
under this paragraph.’” United States v. Carr, 2020 WL 1815910, *1 (D.Co.

                                      8
       Case 1:95-cr-00204-MEM Document 351 Filed 04/17/20 Page 9 of 12




April 10, 2020). The CARES Act in turn then provides that if the Attorney
General finds that emergency conditions will materially affect the functioning
of the BOP, as he did on April 3, 2020, the BOP Director may increase the
maximum amount of time that a prisoner may spend in home confinement
under the first sentence of 18 U.S.C. §3624(c)(2).
      Despite misstating the current authority of the Bureau of Prisons, the
government is correct that “the jurisdiction of [a home confinement]
determination [under the CARES Act] is with the Director of the Bureau of
Prisons.” (Id. at 13).
      As the court in United States v. Sawicz, 2020 WL 1815851, *1
(E.D.N.Y. April 10, 2020), recently explained:
      [The] CARES Act expanded the maximum amount of time that a
      prisoner may spend in home confinement: “if the Attorney General
      finds that emergency conditions will materially affect the functioning of
      the [BOP], the Director of the Bureau may lengthen the maximum
      amount of time for which the Director is authorized to place a prisoner
      in home confinement ....” CARES Act §12003(b), Pub. L. No. 116-136,
      134 Stat. 281 (2020). Attorney General William Barr made the requisite
      “finding that emergency conditions are materially affecting the
      functioning of the Bureau of Prisons” on April 3, 2020, thereby
      triggering the BOP’s authority to expand the amount of time that a
      prisoner may spend in home confinement.


      As such, the determination of which inmates qualify for home
confinement under the CARES Act is with the BOP Director. See United
States v. Doshi, 2020 WL 1527186, *1 (E.D.Mi. March 31, 2020) (The
CARES Act “temporarily permits the Attorney General to ‘lengthen the


                                      9
      Case 1:95-cr-00204-MEM Document 351 Filed 04/17/20 Page 10 of 12




maximum amount of time for which [it] is authorized to place a prisoner in
home confinement’ under §3624(c)(2)”, and “the authority to make this
determination is squarely allocated to the Attorney General, under whose
authority is the Bureau of Prisons.”); United States v. Coker, 2020 WL
1877800, *1 (E.D.Tenn. April 15, 2020) (court stated that while section 12003
of the [CARES Act] “presently and temporarily provides for expanded
prisoner home confinement”, “[t]he CARES Act places decision making
authority solely within the discretion of the Attorney General and the Director
of the Bureau of Prisons.”) (citations omitted). Thus, “[c]ourts … do not have
power to grant relief under Section 12003 of the CARES Act.” Id.
      Notably, Cruz does not indicate that he requested a transfer to home

confinement to the warden at FCI-Schuylkill pursuant to the CARES Act. In

short, since Cruz has not exhausted his mandatory administrative remedies

with the BOP with respect to his motion for compassionate release pursuant

to the First Step Act of 2018, 18 U.S.C. §3582(c)(1)(A), the court will dismiss

his motion without prejudice for lack of jurisdiction. See United States v.

Engleson, 2020 WL 1821797, *1 (S.D.N.Y. April 10, 2020) (court held that

since defendant did not make a request to the warden of his facility to bring

a motion for compassionate release, “the statutory requirement is not met,

and the Court may not grant relief under [§3582(c)(1)(A)].) (citation omitted);

United States v. Soto, 2020 WL 1875147, *1 (D.Co. April 15, 2020) (“When

                                      10
     Case 1:95-cr-00204-MEM Document 351 Filed 04/17/20 Page 11 of 12




a defendant fails to satisfy Section 3582(c)(1)(A)’s exhaustion requirement,

a court is ‘without jurisdiction to entertain [defendant’s] request for

compassionate release.’”) (citations omitted); Boyles, 2020 WL 1819887, *2

(same); Raia, --- F.3d ---, 2020 WL 1647922, at *2 (Third Circuit found that

the defendants’ failure to comply with §3582(c)(1)(A)’s exhaustion

requirement “presents a glaring roadblock foreclosing compassionate

release ….”).

     Finally, as the court in Engleson, id., stated “[a]lthough the Court is not

empowered to reduce [Cruz’s] sentence under [§3582(c)(1)(A)], it is certainly

free to recommend to the [BOP] that it allow [Cruz] to be immediately

transferred to home confinement.” As aptly stated by the court in Engleson,

id., “[w]hile recognizing that the ultimate decision of whether to release an

inmate to home confinement rests with the BOP, the Court recommends that

– in light of [Cruz’s] age, personal medical history [based on the evidence

Cruz submitted that shows his medical conditions put him at a higher risk of

experiencing serious complications from COVID-19], the relative proximity of

his expected release date, and the public health and safety considerations

raised by the ongoing pandemic – the BOP consider promptly placing [Cruz]




                                      11
            Case 1:95-cr-00204-MEM Document 351 Filed 04/17/20 Page 12 of 12




in home confinement in order to mitigate [Cruz’s] health risk, pursuant to 18

U.S.C. §3624(c)(2) and the CARES Act.”



III.        CONCLUSION
            Based on the foregoing, Cruz’s motion for compassionate release to

home confinement pursuant to 18 U.S.C. §3582(c)(1)(A)(i), (Doc. 346), will

be DISMISSED WITHOUT PREJUDICE for lack of jurisdiction since he has

not exhausted his administrative remedies with the BOP. The court will also

recommend that the BOP immediately consider placing Cruz in home

confinement. An appropriate order will follow.




                                            s/ Malachy E. Mannion
                                            MALACHY E. MANNION
                                            United States District Judge

Dated: April 17, 2020
95-204-02




                                          12
